Reed, O.'
The demurrer was propexiy sustained. The matters set up in the answer to which the demurrer was directed were extraneous, and could not be legally regarded as capable of barring the suit or amounting to a defense. Several of the supposed special defenses were allegations of or histories of different suits and proceedings instituted for the collection of the money. A perusal of th,em shows, perhaps, that appellant and the various parties against whom the suits were brought were unnecessarily harassed and subjected to expense and inconvenience, but fails to show that the claim had in any of them been satisfied and discharged.
The issues remaining are amply sufficient for the determination of the case. The claim of appellee had been merged in judgment prior to the death of the intestate, and an appeal was pending in this court at the time of his death. Appellant applied to be and was substituted, the *401judgment was affirmed, and, by the substitution, became a judgment against her, as administratrix of the estate. Upon its affirmance it became final and conclusive,— an established claim payable out of the estate prior to distribution to heirs.
Section 138 (3618), page 1055, General Statutes, relied upon by appellant, is as follows: “ Upon the recovery of judgment at law in any court other than the county court, against any executor or administrator, for a demand due from his testator or intestate, no execution shall be issued thereon, but the party recovering such judgment shall cause a transcript of the record of the judgment entry to be filed in the county court, and the same shall be classed and paid as other demands are.”
By it, to prevent unnecessary expense and interruption in the proceedings of settlement, the creditor is precluded from proceeding in the ordinary method by execution to make the money upon the judgment, but “the party recovering such judgment shall cause a transcript of the record of the judgment entry to be filed in the county court.” It is contended that this was not done; that “no transcript of the judgment rendered by the district court ” was filed; and that only “a transcript of the judgment docket ” was filed. An examination will show that, by the statute, it was not required that a transcript of the judgment should be filed. The language is, “ shall cause a transcript of the record of the judgment entry to be filed.” Such record of the judgment entry was in the judgment docket, and the filing of a transcript of the docket was sufficient to answer the law; the intention of the law evidently being the proof from the record of the court of the existence of a valid unsatisfied judgment for the sum named. Such evidence was furnished by the transcript filed. Uo prosecution of the claim was required; it was an adjudicated claim; the estate was liable for the amount. The duty devolved by the statute upon the administratrix was to pay it, and she could only excuse herself by showing an insufficiency of the assets. In this case the sufficiency of the estate was *402conceded, and the supposed discharge of the administratrix was invalid.
The judgment of the district court should he sustained. There was no legal discharge or distribution. If it could be held that the act of the county court operated as a discharge, still the judgment should be affirmed, such discharge having been improperly obtained, and the assets to an amount largely exceeding the claim illegally appropriated to her own use while the judgment still remained unpaid. Such assets should be followed and applied as contemplated by the statute.
We advise that the judgment be affirmed;
Bissell and Richmond, CO., concur.
Pee Cueiam.
For the reasons stated in the foregoing opinion the judgment of the district court is affirmed.

Affirmed,.